Bloom, J. (concurring).
While I agree with the result reached by my brother Silverman, I do so on the limited ground only that here the defendant is charged with possession of a weapon "with intent to use the same unlawfully against another”. This allegation, when added to the failure to possess a license to "have and carry concealed, without regard *391to employment or place of possession” (Penal Law, § 400.00, subd 2, par [e]) is sufficient to subject the defendant to prosecution for the crime here charged.